Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Relative to claim 1, the prior art does not disclose: 
A material dropping method, comprising:
selecting a target dropping area from a plurality of dropping areas; 
determining a motion trajectory of a material dropping apparatus based on locations of a current dropping area and the target dropping area; wherein the motion trajectory is a virtual path comprised of all dropping areas through which the material dropping apparatus passes; the current dropping area is a dropping area where the material dropping apparatus is currently located; the target dropping area is a dropping area corresponding to the material storage device where the material dropping apparatus will put or drop the materials;
selecting a material dropping manner based on a positional relationship between the motion trajectory of the material dropping apparatus and the material storage devices corresponding to respective dropping areas, when the respective dropping areas through which the motion trajectory passes are not occupied by reservation, wherein the material dropping manner is a linear dropping manner, when the motion trajectory of the material dropping apparatus is parallel to a topology diagram comprised of material dropping holes of the material storage devices corresponding to the respective dropping areas, or the material dropping manner is a rotary dropping manner, when the motion trajectory of the material dropping apparatus is perpendicular to the topology diagram comprised of the material dropping holes of the material storage devices; 
the linear dropping manner is that the material dropping apparatus moves along the respective dropping areas, and puts the materials into respective passing the material storage devices while moving; the rotary dropping manner is that the material dropping apparatus stop in the dropping area for dropping the materials, and put the materials into the material storage devices by rotating a material conveying device on the material dropping apparatus; and dropping the materials into the target material storage device based on the determined selected material dropping manner.

Relative to claim 8, the prior art does not disclose:  
A material dropping control device, comprising:
at least one processor, and memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor, and the instructions, when executed by the at least one processor, enable the at least one processor to perform operations of:
selecting a target dropping area from a plurality of dropping areas, wherein the target dropping area corresponds to a target material storage device selected from a plurality of material storage devices used for storing materials;
determining a motion trajectory of a material dropping apparatus based on locations of a current dropping area and the target dropping area; wherein the motion trajectory is a virtual path comprised of all dropping areas through which the material dropping apparatus passes: the current dropping area is a dropping area where the material dropping apparatus is currently located; the target dropping area is a dropping area corresponding to the material storage device where the material dropping apparatus will put or drop the materials:
selecting a material dropping manner based on a positional relationship between the motion trajectory of the material dropping apparatus and the material storage devices corresponding to respective dropping areas, when the respective dropping areas through which the motion trajectory passes are not occupied by reservation, wherein the material dropping manner is a linear dropping manner, when the motion trajectory of the material dropping apparatus is parallel to a topology diagram comprised of material dropping holes of the material storage devices corresponding to the respective dropping areas, or the material dropping manner is a rotary dropping manner, when the motion trajectory of the material dropping apparatus is perpendicular to the topology diagram comprised of the material dropping holes of the maternal storage devices; wherein the linear dropping manner is that the material dropping apparatus moves along the respective dropping areas, and puts the materials into respective passing the material storage devices while moving; the rotary dropping manner is that the material dropping apparatus stop in the dropping area for dropping the materials, and put the materials into the material storage devices by rotating a material conveying device on the material dropping apparatus; and
dropping the materials into the target material storage device based on the determined selected material dropping manner, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655